People v Walker (2015 NY Slip Op 07765)





People v Walker


2015 NY Slip Op 07765


Decided on October 22, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2015

Sweeny, J.P., Saxe, Richter, Gische, JJ.


15952 3558/12

[*1] The People of the State of New York, Respondent,
vDavid Walker, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Amanda Rolat of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (David P. Johnson of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Fernando Tapia, J.), rendered August 20, 2013, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 5 years, unanimously affirmed.
The record supports the court's determination that, notwithstanding suppressed identification procedures, the victim had an independent source for her identification of defendant (see Neil v Biggers, 409 U.S. 188, 199-200 [1972]; People v Williams, 222 AD2d 149, 153 [1st Dept 1996], lv denied 88 NY2d 1072 [1996]). Although the victim's time to observe defendant before, during and after the robbery was very limited, her observations were made under good lighting conditions, with a clear view of defendant's face, except for the small area covered by a hat (see e.g. People v Bouchereau, 255 AD2d 389 [2d Dept 1998], lv denied 93 NY2d 966 [1999]; Matter of Jason V., 171 AD2d 447, 447 [1st Dept 1991]). She also gave a detailed and accurate description of defendant.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348—349 [2007]). There is no basis for disturbing the jury's determinations concerning identification and credibility. In addition to the victim's identification testimony, there was circumstantial evidence that not only undermined defendant's alibi defense, but tended to place him in the vicinity of the robbery around the time it was committed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 22, 2015
CLERK